Case 2:20-cv-09495-CCC-MF Document 24 Filed 03/01/21 Page 1 of 20 PagelD: 160

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

MICHAEL BORLET,
CIVIL ACTION NO. 2:20-cv-09495

Plaintiff, : (CCC/MF)

Vv.

BECTON, DICKINSON AND
COMPANY,

Defendant.

 

DEFENDANT’S MEMORANDUM OF LAW IN OPPOSITION TO
PLAINTIFEF’?S MOTION TO TRANSFER VENUE

 

John K. Bennett, Esq. (Bar ID #024201980)
Leslie A. Saint, Esq. (Bar ID #018022008)
JACKSON LEWIS P.C.

200 Connell Drive, Suite 2000

Berkeley Heights, New Jersey 07922

(908) 795-5200

ATTORNEYS FOR DEFENDANT

Of Counsel and on the brief:
John K. Bennett, Esq.

On the brief:
Leslie A. Saint, Esq.
Case 2:20-cv-09495-CCC-MF Document 24 Filed 03/01/21 Page 2 of 20 PagelD: 161

TABLE OF CONTENTS

Pages
TABLE OF AUTHORITIES ooo ccccseeeeeteceeesccsecsenscsssssessecsesstenseeseecaeeessstereatestvoravateaurententes ii
PRELIMINARY STATEMENT ou... ccccccscsssssssssessssecsessssesssessessssesesessessesessseaessesaeseesassaeenseasaeeaay 1
STATEMENT OF RELEVANT FACTS ..occccccccccsscsssssscsscsseecsssencsesseaessssenesreveueenttvnesensesneesrirents 3
LEGAL ARGUMENT vou. ccccccsccessescnscsecsesnesesssssssnevesiecsensssesaeeessassessseessssasersaesaesaesresesseesassesseeaess 7
POINT I
PLAINTIFF’S MOTION SHOULD BE DENIED BECAUSE THE ONLY
PROPER VENUE FOR PLAINTIFF’S ADA CLAIM IS THE DISTRICT
COURT OF NEW JERSEY woe ccccceeeceesnseseeessensessansauseansceessegueceetseaeetaeesieeneeseaseaesiegeas 7
POINT II
PLAINTIFF’S MOTION SHOULD BE DENIED BECAUSE VENUE IS
PROPER IN THE DISTRICT OF NEW JERSEY PURSUANT TO
28 U.S.C. § LAOA(A) oe ceceecseecssettsteesesesessssaeseessesssssessesseesassessesceusascaueeessassaesseesessaasnees 10
A, The Private Interest Factors Favor Maintaining Venue in the District
Of New Jersey oo. cccceccssscesseesseseessseasssceanssccensaecancessneseasanersssuenstsuesrecnersatsrecsarenastes i]
B. The Public Interest Factors Favor Maintaining Venue in the District
OP New Jersey oo. cccccccceesececsecssecseescesssevseessecssesessnssscesssseeussaesesseasesaessseeesssnesensesgs 14
CONCLUSION 0 ceccccccccceecccenseteaeeseeceeeesensssecaeceasesecesueraeensesereetsessesseesaseensssaesnsseausaseseseessusenssenseess 16
Case 2:20-cv-09495-CCC-MF Document 24 Filed 03/01/21 Page 3 of 20 PagelD: 162

TABLE OF AUTHORITIES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page(s)

Cases
Bolar v. Frank,

938 F.2d 377 (2d Cir, 1991). ccccccseessecctsecsseeseesseessesscsaseeeeeneusceeeesesasenseeeeseeeeseeenseeseterseres 9
Calkins v. Dollariand, Inc.,

117 F. Supp. 2d 421 (D.N.J. 2000) occ ceccecseeneescenneeeneesseseaeeseseneseeeesseseieeseseeeteseaaeeas 11
Chiste v. Hotels.com LP,

756 F Supp.2d 382 (S.D.N.Y. 2010). ccsccccesessceeeeeesenesseeeseeaeeseseassaeeaeenaseasecensarsenenteantarente 12
Commodity Futures Trading Comm'n v. Perkins,

No. 06-4674, 2007 U.S. Dist. LEXIS 52326 (D.N.J. July 18, 2007)... eeeteeeereeeteereneeerenens 10
In re Consolidated Parlodel Litigation,

22 F, Supp. 2d 320 (D.N.S. 1998) oo ccc eceenecee tenses ceneseneensessnseeeasonsaceneteetsetesereneeas 11,12
Dahl vy. United Technologies Corp.,

632 F.2d 1027 (3d Cir, 1980). cesserseeerseeererstscseserastenseceessetesseeesaeeseasaseseseesesseneaseneay 15
Delta Air Lines, Inc. vy. Chimet, $.P.A.,

619 F.3d 288 (3d Cir. 2010)... ccccsseecsssscssesersssntecsscsnsesstsevseecennssensssenssstavesennscernsseeraseeeseadasene 1s
deRojas v. Trans States Airlines, Inc.,

204 F.R.D, 265 (D.N.J. 2001). ccc ccecccssccsecccssestsessecssensssersaseesersceaterausensssenausenuteeauesensssneeesaters 9
Effron v. Sun Line Cruises, Inc.,

67 F.3d 7 (2d Cir. 1995)... ccccccscccsscescenecneceeeseccenscseceaeeeeecsaeeeeesectecsesiestiestaseaseteneeeaeeeeeeseetea 14
Gulf Oil Corp. v. Gilbert,

330 U.S. 501 (1947) ecccesccccsscccsseccsesensessaescssesssesseesseeesssersneessatessauersntsenauessatersauevsusevnesnaresnes 15
Hudson United Bank vy. Chase Manhattan Bank,

832 F. Supp. 881 (D.N.J. 1993), aff'd, 43 F.3d 843 (3d Cir. 1994) 2 icecsessesescnesssseneeees 16
Liggett Group Inc. v. R.J. Reynolds Tobacco Co.,

102 F. Supp. 2d 518 (D.N.J. 2000) oe cece eenesesensersersesereentenessevenseaseevseeeneeevseesaesareeseneed 12
Johnson v. Deloitte Services, LLP,

939 F.Supp.2d 1 (D.D.C. 2013) occ ccccsceccseecstceeeeeeeaeeneeseeseneeetenenesseseesnersnessaaeneveeneneneatenseteess 8
Jumara v. State Farm Ins. Co.,

55 F.3d 873 (3d Cir, 1995). cccccccencnenseesecseeeceeseeeeseeaeceeessasesesesienseeeeseateneens 7, 10,11, 13

ii
Case 2:20-cv-09495-CCC-MF Document 24 Filed 03/01/21 Page 4 of 20 PagelD: 163

Kabacinski v. Bostrom Seating, Inc.,

 

 

 

 

 

 

 

 

 

98 Fed. Appx. 78 (3d Cir. 2004) cece ceeeeseecsecerereeeeerereeteescesssaneuseusssensevsesaesersasiersinnernes 8
Krulisky v. Bristol-Myers Squibb Co.,

2011 U.S. Dist. LEXIS 68449 (S.D.NLY., Jume 27, 2011). ee ee eeee rere reeeeeeeeneserennscserens 11
Mendoza v. U.S. Custom and Border Protection,

2007 U.S. Dist. LEXIS 18963 (D.N.J. March 19, 2007) 0. eccecsscscceseneesensetsereerseseseenseerenaay il
Optopics Labs. Corp. v. Nicholas,

947 F. Supp. 817 (D.N.J. 1995) ec ccceeecceceeeeteeesseeeteriesteesnensrerserseeetesedseeteaaenseeeeassersaeeees 14
Ryan v. Hyden,

2012 U.S. Dist. LEXIS 109102 (S.D. Cab. Aug. 3, 2012) occ ee cesseseercnerteveeereereertenseessunnes 14
Santi v. Nat’! Bus. Records Mgmt., LLC,

722 F, Supp. 2d 602 (DNS. 2010) oe cccccccenseeeaeeeesteserserereresteasresssseeutaesussenssusasssereusneeets 10
Shoreman v. Geithner,

2012 U.S. Dist. LEXIS 115259 (S.D. Ga., Aug. 15, 2012) oon eteeneereeseenereeneee 8
Stewart Ore., Inc. v. Ricoh Corp.,

A87 US. 22 (U.S. 1988). cece csc sceeeeeseeeenevesscneeeesaeeeeeeentereseeessesassesssesssseenssceeeeceeeaeseeseess i4
Thomas v. Exxon Mobil Oil Corp.,

No. 2:06-cv-144, 2007 U.S. Dist. LEXIS 9689 (N.D. Ind. Feb. 8, 2007) oo. es eneeenees 9
Utoafili v. Trident Seafoods Corp.,

2009 U.S. Dist. LEXIS 127109 (N.D. Cal. Oct. 19, 2009)... esse erenerrenseseeveeseeseensanies 14
Windt v. Qwest Comm’ns Int’l, Inc.,

529 F.3d 183 (3d Cir, 2008)... ccecscesseeneceeeenseneeteersrteessreeneseeeseeesaseasneacieniccsensaseensatrereeeees 15
Statutes
28 U.S.C. §§ 1391 (DVD), (2)... eccecesceteeeeeeesensenessseenesscneesseenesseneressseesssusasessrsensaissussrersesrerneareenes 12
28 ULS.C. § 1404 (a) occ ccccccccsecssccessssereseeseessceesseteeasensentersersreresseessseasnsasnassucsussuceussueusecersasses 2, 10
AZ ULS.C, 2000€-S(D)(3) ce ccccccccccesecsestecesteeeeseeenesensonsetserseceeesreseesreesressusniasensceassaneesseseresieereneeeaes 2,8
AZ US.C. §& L2LU7 (a) eccccccccecseceeresceceereeeseetecaneaesecarseesasseesesacsasesesenscensessenesenesuserenssesestesienteenseases 7
42 US.C.S. § L216. ccc ccccccceseescnecteesensens erence tenses reeeeeneesee anes neeaceeseeeeeneneeneres neers resent eneessessnsseseeesees 7
AD U.S.C. § 2000 £6 (a1). ceceeceeceteenenereereerecreteeasaescenessansenensneeseceesnerreseeendpeenagnenseceeeasseeaseaeas 7
NDS.A. 1025-12, Cf SCG. caccceseseetecseeeeeeene ence terete ee entee eee eeeeennenenHeOH OHSU SDnOE FRO UESEAS SAE EEAEAS ROHS DHeREES Dae HEAE 12

ill
Case 2:20-cv-09495-CCC-MF Document 24 Filed 03/01/21 Page 5 of 20 PagelD: 164

PRELIMINARY STATEMENT

Defendant, Becton, Dickinson and Company (“BD”), submits this brief in opposition to
the motion of Plaintiff, Michael Borlet, to transfer the venue of this action, which he chose to file
in this District on July 27, 2020, from this District to the District of Maryland.

In Plaintiffs Complaint, he claims that BD terminated his employment in violation of the
Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101, ef seg., and the New Jersey Law
Against Discrimination (NJLAD”), N.JS.A. 10:5-1, ef seq. Plaintiff alleges that BD
discriminated and retaliated against him on the basis of his disability -- alleged post-traumatic
stress disorder (“PTSD”) — stemming from his military service prior to his employment with BD.
Plaintiff claims that BD denied him reasonable accommodations which he alleges he requested.
BD denies Plaintiff's claims of any unlawful treatment of him.

In July 2019, Plaintiff informed BD that he wanted to leave his employment with BD,
and requested a separation agreement. Over the course of the ensuing several months, BD
worked with Plaintiff to negotiate the terms of a separation agreement; however, the agreement
was not signed, because Plaintiff balked at the non-disparagement provisions of the agreement.
Plaintiff never provided BD with alternative non-disparagement language to consider. Instead, he
retained legal counsel and took the position that he would not enter into a separation agreement
and BD would have to terminate his employment involuntarily.

By January 2020, BD, having made business organizational changes based in part on
Plaintiff's stated decision to leave BD, had no choice but to separate Plaintiffs employment, as
BD needed to move ahead with its business transition plan. BD’s decision to separate Plaintuif’s

employment was based on legitimate, non-discriminatory and non-retaliatory reasons.
Case 2:20-cv-09495-CCC-MF Document 24 Filed 03/01/21 Page 6 of 20 PagelD: 165

Plaintiff, after filing this action in this District nearly seven (7) months ago, and having
changed his legal counsel, now brings this motion to transfer the venue of this action from this
District to the District of Maryland under the federal venue provision, 28 U.S.C. § 1404(a). The
crux of Plaintiff's argument is that a transfer to the District of Maryland would ease his comfort
level, be better for his state of mind, and provide him with easy access to his mental health
provider because he resides in the state of Maryland. Plaintiff essentially is trying to undo the
fact that he himself elected this venue when he filed his Complaint in this action in this District.
As a matter of law, none of Plaintiff's stated reasons for seeking a transfer are among the factors
that a Court is required fo consider when reviewing a request made pursuant to 28 U.S.C. §
1404 (a),

Plaintiff's arguments for a transfer of venue are unavailing for the additional reason that
Title VII, which the ADA incorporates by reference, has an exclusive venue provision, 42 U.S.C.
2000e-5(f)(3). As a matter of law, venue in Title VII cases is appropriate only in the judicial
district where “the unlawful employment practice is alleged to have been committed,” where
“records relevant to such practice are maintained and administered,” or where “the aggrieved
person would have worked but for the alleged unlawful employment practice.” Section 5((3) is
not simply a supplement to the federal venue provision; it is the exc/usive venue provision for all
Title VII discrimination actions. In short, the only proper venue for this action under the ADA,
is the District of New Jersey.

To the extent the Court considers the merits of Plaintiffs arguments under 28 U.S.C. §
1404(a) notwithstanding the controlling effect of 42 U.S.C. 2000e-5(D(@), it should deny
Plaintiff's request because he conveniently ignores the underlying facts of the case. In stark

contrast to the allegations in his Complaint, Plaintiff now asserts, for the first time, that many of
Case 2:20-cv-09495-CCC-MF Document 24 Filed 03/01/21 Page 7 of 20 PagelD: 166

the “important events” giving rise to his Complaint occurred at BD’s Sparks Glencoe, Maryland
facility where he worked when not working from BD’s Franklin Lakes, New Jersey headquarters
and principal offices. The facts and allegations set forth in Plaintiff's Complaint, however,
demonstrate that all of the alleged operative events giving rise to his claims occurred at BD’s
Franklin Lakes, New Jersey headquarters. The majority of the witnesses identified in the
Complaint work or worked for BD in New Jersey, and are presently located in New Jersey. In
short, Plaintiff cannot deny that the center of gravity of the litigation is in New Jersey, and that
venue is only proper in the District of New Jersey.

For the reasons set forth herein, and as supported by applicable case law, this Court
should deny Plaintiff's motion to transfer venue to the District of Maryland.

STATEMENT OF RELEVANT FACTS!

Plaintiff alleges that BD discriminated and retaliated against him by refusing to offer him
a reasonable accommodation, denying him the opportunity to interview for an upper managerial
position and forcing him to agree to a severance package proposed by BD.

J. Relevant Background Facts.

BD maintains its principal place of business in Franklin Lakes, New Jersey (Declaration
of John K. Bennett, Esq. (“Bennett Decl.”), Exhibit A, at $3). In his Complaint, Plaintiff alleges
that he worked for BD for a cumulative period of fifteen and one half years prior to his
employment ending in January 2020 (Bennett Decl., Exhibit A, at {f 13; 65). Plaintiff commuted

from his home in Baltimore County, Maryland, to Franklin Lakes, New Jersey for employment

 

' Solely for the limited purposes of this motion, the Statement of Facts is based upon the allegations in
Plaintiff’s Complaint, and is augmented by the facts set forth in the Declarations of John IX. Bennett, Esq.,
and Nicole Thompson submitted herewith.
Case 2:20-cv-09495-CCC-MF Document 24 Filed 03/01/21 Page 8 of 20 PagelD: 167

purposes at the time many of the events giving rise to his allegations occurred (Bennett Decl.,
Exhibit A, at { 9; Declaration of Nicole Thompson (“Thompson Decl.”), at {{{ 3-4).

2. The Facts Giving Rise to Plaintiff’s Disability Discrimination Claims.

Plaintiff alleges that he disclosed his PTSD diagnosis to BD in June 2017 (Bennett Decl.,
Exhibit A, at [9 35-36). Plaintiff claims that as a result of his PTSD, he requested, but was
denied, a reasonable accommodation related to the interview process for a new opening, Vice
President/General Manager (“VP/GM”), in which he had expressed interest (Bennett Decl.,
Exhibit A, at J 44-45). Plaintiff alleges he made this request for a reasonable accommodation
sometime in either January or February 2019 (Id.). According to Plaintiffs Complaint, Plaintiff
spoke with Nicole Thompson (“Ms. Thompson”), Human Resources Sr. Director for the U.S.
Region and Canada, James Condie (“Mr. Condie”), President, BD US and Canada, and Steve
Gunderson (“Mr. Gunderson”), his supervisor at the time, about his request for an
accommodation (Bennett Decl., Exhibit A, at { 47-48). Plaintiff claims that his request was
denied (Bennett Decl., Exhibit A, at 9] 47-48).

Ms. Thompson works out of BD’s Sparks, Maryland facility, but commutes to BD’s
headquarters and principal offices in Franklin Lakes, New Jersey, for business-related purposes
as needed (Thompson Decl., at { 5). At the time of the events giving rise to Plaintiff's
Complaint, both Mr. Condie and Mr. Gunderson worked at BD’s Franklin Lakes, New Jersey
headquarters (Thompson Decl., at {] 11-12).

3. The Facts Giving Rise to Plaintiff's Retaliation Claims.

In June 2017, Plaintiff had a dinner conversation with Mr. Condie, in which Plaintiff told
Mr. Condie that his then-current position was too stressful for him and that he could not take the

criticism by his manager, Alex Conroy (“Mr. Conroy”), of some aspects of his job performance
Case 2:20-cv-09495-CCC-MF Document 24 Filed 03/01/21 Page 9 of 20 PagelD: 168

(Bennett Decl., Exhibit B, at § 36). Plaintiff also told Mr. Condie that he did not want to be in
New Jersey as much because he enjoyed being on his farm in Maryland, that it was no longer his
career goal to be a World-Wide leader of a business in BD, that he had been treating for a pre-
existing PTSD condition, and that he wanted to move into a position that was less stressful ([d.).

In or around March 2019, Plaintiff spoke with Ms. Thompson and stated that he believed
that his career at BD had been negatively impacted by the manner in which Mr. Conroy had
previously managed him in the VP/GM, MPS role (Bennett Decl., Exhibit B, at { 46). Ms.
Thompson told Plaintiff that he should contact BD’s Ethics Office ([d.). When Plaintiff
expressed that he was not inclined to do so, Ms. Thompson offered to contact BD’s Ethics Office
on his behalf, which Ms. Thompson did (Id.; Thompson Decl., at { 8).

Christopher Andreychak (“Mr. Andreychak”), Defendant’s Ethics Office Director,
investigated Plaintiff's stated concerns about Mr. Conroy’s previous management of him in the
VP/GM Diagnostic Systems role, found Plaintiff's allegations to be unsubstantiated, and
discussed his findings with Plaintiff (Bennett Decl., Exhibit B, at 44] 50, 52). BD’s Ethics Office
is based in its Franklin Lakes, New Jersey headquarters, where Mr. Andreychak works
(Thompson Decl., at ¥ 8 ).

In or around July 2019, Plaintiff asked Mr. Condie to meet for dinner in New Jersey
(Bennett Decl., Exhibit B, at § 54). In their dinner meeting conversation, Plaintiff and Mr.
Condie discussed business and career-related matters, including Plaintiff's chances of being
considered for a position as a World-Wide leader of a business in BD (Id.). Plaintiff told Mr.
Condie that he wanted to leave BD, and asked to negotiate a separation package (Id.). Mr.
Condie told Plaintiff he would contact Human Resources about a separation agreement for

Plaintiff (1d.).
Case 2:20-cv-09495-CCC-MF Document 24 Filed 03/01/21 Page 10 of 20 PagelD: 169

Mr. Condie referred Plaintiff to Ms. Thompson to discuss the terms of his requested
separation agreement (Bennett Decl., Exhibit B, at { 55). In their discussions, Plaintiff and Ms.
Thompson agreed to the terms of his separation agreement, including the separation date of
January 1, 2020, the separation pay and benefits, and all other material terms (Id.). Plaintiff
however, expressed concerns to Ms. Thompson about the non-disparagement provisions of the
agreement as restricting his ability to tell people why he had decided to leave BD (Id.). Mr.
Borlet did not propose language to Ms. Thompson for BD’s consideration with regard to this
term of the separation agreement; but instead, retained legal counsel.

During this time, BD needed to move ahead with ifs business transition plan in response
to Mr. Borlet’s stated decision to leave BD (Bennett Decl., Exhibit B, at 4 63). In a letter dated
December 23, 2019, Ms. Thompson reiterated to Plaintiff that after he had approached Mr.
Condie and her in July 2019, BD had accepted his decision to leave BD, had agreed to the terms
he had requested regarding transition and his departure, and was moving forward with the new
business organization structure ({1d.).

Plaintiff had a telephone conversation with Ms. Thompson on January 22, 2020, to
discuss the organizational changes that were being announced later that day, including that

Plaintiff would remain employed through January 24, 2020 (Bennett Decl., Exhibit B, at { 65).
Case 2:20-cv-09495-CCC-MF Document 24 Filed 03/01/21 Page 11 of 20 PagelD: 170

LEGAL ARGUMENT
POINT I
PLAINTIFF’S MOTION SHOULD BE DENIED BECAUSE
THE ONLY PROPER VENUE FOR PLAINTIFF'S ADA
CLAIM IS THE DISTRICT COURT OF NEW JERSEY
Plaintiff's moving brief noticeably overlooks the salient point that the anchoring federal
claim in this action is made under the ADA, which by statute, prescribes the exclusive venue for
suits under the ADA, 42 U.S.C. § 2000 ff-6(a)(1). The threshold inquiry in the transfer analysis

is whether “venue would be proper in the proposed transferee district.” Jumara_v. State Farm

Ins. Co., 55 F.3d 873, 879 (3d Cir. 1995), Incorporating the venue provisions of Title VI, the

 

ADA provides that actions may be brought (1) where “the unlawful employment practice is
alleged to have been committed”; (2) where “the employment records relevant to such practice
ave maintained and administered”; or (3) where the claimant “would have worked but for the
alleged unlawful employment practice, but if the respondent is not found within any such
district,” then (4) where “the respondent has his principal office.” 42 U.S.C. § 2000e-5((3); see
42 U.S.C. § 12117(a) (establishing that “[t]he powers, remedies, and procedures set forth in [42
U.S.C. §} 2000e-5 . .. shall be the powers, remedies, and procedures this subchapter provides . . .
to any person alleging discrimination on the basis of disability in violation of any provision of
this chapter”).

Title VII’s venue provision is incorporated by reference in the ADA, 42 U.S.C. 12117(a),
which provides:

The powers, remedies, and procedures set forth in section{}
2000e-5 .,. shall be the powers, remedies, and procedures
this title provides .,. to any person alleging discrimination
on the basis of disability in violation of any provision of
this Act, or regulations promulgated under section 106 [42

U.S.C.S. § 12116], concerning employment.
Case 2:20-cv-09495-CCC-MF Document 24 Filed 03/01/21 Page 12 of 20 PagelD: 171

See Kabacinski v. Bostrom Seating, Inc., 98 Fed. Appx. 78, 82-83 (3d Cir. 2004) (noting the
exclusive venue provisions pursuant to 42 U.S.C. 2000e-5()(3)); See also Johnson v. Deloitte

Services, LLP, 939 F.Supp.2d 1, 3-6 (D.D.C. 2013) (transferring ADA claim to district where

 

alleged unlawful employment practices occurred because plaintiff's choice of forum “is not an
appropriate venue under this prong of the Title VII venue provision.”); Shoreman v. Geithner,
2012 U.S. Dist. LEXIS 115259, at *2-3 (S.D. Ga., Aug. 15, 2012) (transferring Title VII and
ADA claims to district where “alleged unlawful employment practices occurred” because “the
specific venue provisions of Title VII are exclusive and preempt all other venue provisions.”).

In this case, each of these factors weigh in favor of venue being properly in this District.
As to the first exclusive venue option, Plaintiff alleges that BD violated the ADA by denying
him reasonable accommodations solely related to seeking a VP/GM position with BD in New
Jersey (Bennett Decl., Exhibit A, at [ff 44-45). As to the second exclusive venue option, BD’s
headquarters and principal offices in Franklin Lakes, New Jersey, is the location of the operative
facts giving tise to Mr. Borlet’s claims, and is the location for the majority of the relevant
documents regarding Plaintiff's employment, performance, and any complaints made during his
employment, including the complaint Ms. Thompson made on Plaintiffs behalf to the Ethics
Office, which is based in Franklin Lakes, New Jersey (Thompson Decl., at { 8). As to the third
exclusive venue option, Plaintiff would have continued to commute into the District for purposes
of his employment with BD but for the alleged discriminatory conduct (Bennett Decl., Exhibit A,
at § 9). As to the fourth exclusive venue option, it is undisputed that BD’s principal place of
business is located in New Jersey (Bennett Decl., Exhibit A, at { 3).

In the end, Plaintiff has not alleged any facts to establish the District of Maryland as a

proper venue for his ADA claim pursuant to the exclusive venue provisions governing Title VII

8
Case 2:20-cv-09495-CCC-MF Document 24 Filed 03/01/21 Page 13 of 20 PagelD: 172

claims. Plaintiffs best connection to the District of Maryland is tied to his residency in that
state, which holds no weight in the ADA venue analysis, See deRojas v. Trans States Airlines,
Inc., 204 F.R.D. 265, 269 (D.N.J. 2001) (‘Although the Court appreciates that plaintiff is a
citizen of New Jersey, this alone does not give him the opportunity to bring a Title VIT lawsuit in
New Jersey); see also Bolar y. Frank, 938 F.2d 377, 378 (2d Cir. 1991) (holding that “venue for
{ plaintiffs] right of action is circumscribed by the very statute that gives [him] the right to sue in
the first place.”); Thomas vy. Exxon Mobil Oil Corp., No. 2:06-cv-144, 2007 U.S. Dist. LEXIS
9689, at *16 (N.D. Ind. Feb. 8, 2007) (“The only connection to this Court is the fact that the
Plaintiff lives in this District; however, unfortunately for the Plaintiff, under Title VI [and the
ADA’s] exclusive venue provisions, a plaintiff's place of residence is irrelevant.”).

Plaintiff's corollary arguments that his therapist and network of friends and professionals
also reside in Maryland likewise fail, as those are not factors under the governing venue
provision. In his moving brief, Plaintiff asserts that his “new lead counsel” has his office in
Maryland, but this purported “new lead counsel” has not appeared in this action. Plaintiff's
venue transfer motion papers have been prepared and filed by his New Jersey counsel. To the
extent Plaintiff argues that the office location of his purported “new lead counsel” is a factor for
consideration, this argument also fails for the same reason, namely, that this is not a factor under
Title VII’s exclusive venue provision.

As a matter of law, this case is proper in the District of New Jersey and should not be

transferred to the District of Maryland.
Case 2:20-cv-09495-CCC-MF Document 24 Filed 03/01/21 Page 14 of 20 PagelD: 173

POINT I
PLAINTIFE’S MOTION SHOULD BE DENIED BECAUSE
VENUE IS PROPER IN THE DISTRICT OF NEW JERSEY
PURSUANT TO 28 U.S.C. § 1404(A)

Plaintiff cannot meet his burden of proof to establish that transferring this matter to the
District of Maryland would serve the convenience of the parties, witnesses and the interest of
justice. In his Complaint, Plaintiff alleges that a substantial part of the events giving rise to his
claim occurred during the times he was present in New Jersey, conducting business on behalf of
BD (Bennett Decl., Exhibit A, at { 9). As will be demonstrated herein, this Court should exercise
its discretion to maintain this action in New Jersey under 28 U.S.C. §1404(a) because both the
private and public interests heavily weigh in favor of a New Jersey forum.

A court may transfer a civil action to any other district where the case might have been
brought if the transfer serves “the convenience of parties and witnesses, [and is] in the interest
of justice.” 28 U.S.C. § 1404(a). The moving party bears the burden of establishing that the

transfer is appropriate and must establish that the alternate forum is more convenient than the

present forum. Jumara, 55 F.3d at 879; Santi v. Nat'l Bus. Records Mgmt., LLC, 722 F. Supp.

 

2d 602, 606 (D.N.J. 2010); Hudson United Bank v. Chase Manhattan Bank, 832 F. Supp. 881,
888 (D.N.J. 1993), aff'd, 43 F.3d 843 (3d Cir. 1994). The court has broad discretion in making
determinations under Section 1404(a), and convenience and fairness are considered on a case-

by-case basis. Id. (citing Commodity Futures Trading Comm'n vy. Perkins, No. 06-4674, 2007

 

U.S. Dist. LEXIS 52326 at *3 (D.N.J. July 18, 2007)). The considerations on the transfer
inquiry are not limited only to the factors enumerated in 28 U.S.C. § 1404(a). Rather, “{cJourts

. should consider ‘all relevant factors to determine whether on balance the litigation would

10
Case 2:20-cv-09495-CCC-MF Document 24 Filed 03/01/21 Page 15 of 20 PagelD: 174

more conveniently proceed and the interest of justice be better served by transfer to a different
forum.” Jumara, 55 F.3d at 879.

The Third Circuit goes beyond the three enumerated factors of §1404(a) (convenience to
parties; convenience to witnesses; interests of justice), to employ a multi-factor analysis of
public and private interests in deciding a motion to transfer venue. Id. Public interests may
include: (1) practical considerations which could make the litigation easier and more
expeditious, or inexpensive; (2) court congestion and administrative difficulties; (3) the local
interest in resolving local controversies at home; and (4) the public policies of the fora. Id. at
879 - 80. The private interest factors incorporate the preferences of the parties in the context of
the litigation, and may include: (1) the choice of forum of the plaintiff; (2) the defendant's forum
preference; (3) the ease of access to sources of proof; (4) the convenience of the witnesses -
only to the extent that a witness may actually be unavailable for trial in one of the fora; and (5)
where the claim arose.

A. The Private Interest Factors Favor Maintaining Venue in the District of New
Jersey.

Generally, a plaintiff's choice of venue is entitled to consideration and will not be
disturbed unless other factors weigh strongly in favor of transfer. See In re Consolidated
Parlodel Litigation, 22 F. Supp. 2d 320 (D.N.J. 1998). The location of “operative events” is a
primary factor in determining a motion to transfer venue. Mendoza v. U.S. Custom and Border

Protection, 2007 U.S. Dist. LEXIS 18963,*3-4 (D.N.J. March 19, 2007) (internal citations

 

omitted); Calkins v. Dollarland, Inc., 117 F. Supp. 2d 421, 426-27 (D.N.J, 2000) (holding proper
venue is District of New Jersey in case where substantial part of events giving rise to claims
occurred in New Jersey); Krulisky v. Bristol-Myers Squibb Co., 2011 U.S. Dist. LEXIS 68449,

*3-5 (S.D.N.Y., June 27, 2011) (transferring to New Jersey claims based on decisions of New

11
Case 2:20-cv-09495-CCC-MF Document 24 Filed 03/01/21 Page 16 of 20 PagelD: 175

Jersey managers because “a substantial part of the events giving rise to the plaintiffs claims took
place in New Jersey,” and “none of the operative facts occurred in the Southern District of New
York”).

It is undisputed that Plaintiff himself elected this venue, when he filed his Complaint in
ihis action in this District on July 27, 2020, seven months ago. In fact, Plaintiff contemplated
filing his Complaint in this District as early as February 2020 as reflected in his former
attorney’s communications with the EEOC regarding his Charge of Discrimination (Bennett
Decl., at Exhibit C). In her email to the EEOC Investigator, Plaintiffs former attorney stated:

Mr. Borlet says that he worked in both the NJ and MD locations,
and the people he approached for a reasonable accommodation —
Jamie Condie, Steve Gunderson, Tom Polen and Claudia Curtis —
are all based in the NJ location....Because so much of the harm
occurred in NJ, I anticipate that’s where we’ll file suit.

In his Complaint, Plaintiff pled this Court’s supplemental jurisdiction over his claims
under the NJLAD, N.J.S.A. 10:5-12, et seq (Bennett Decl., Exhibit A, at {J 1, 6, 9, 79-81).
Specifically, Plaintiff pled to this Court: “Venue is properly laid in the District of New Jersey
pursuant to 28 U.S.C. §§ 1391 (b)(1) and 1391 (b)(2) because Defendant is located in and
conducts business in this judicial district and because a substantial part of the acts and/or
omissions giving rise te the claims set forth herein occurred in this judicial district.” (Id. at
{ 9). (emphasis added). In his Complaint, Plaintiff added that venue in this District is proper
because “[t]he Plaintiff was employed by Defendant at the time of each of the illegal actions set
forth herein and commuted into the District of New Jersey for employment purposes at the
time of many of the illegal actions set forth herein.” (Id.) (emphasis added).

The Court also considers the convenience of party and nonparty witnesses an important

factors in deciding a motion to transfer venue. See Liggett Group Inc. v. R.J. Reynolds Tobacco

12
Case 2:20-cv-09495-CCC-MF Document 24 Filed 03/01/21 Page 17 of 20 PagelD: 176

Co., 102 F, Supp. 2d 518, 526 (D.N.J. 2000); Chiste v. Hotels.com LP, 756 F.Supp.2d 382, 399

 

(S.D.N.Y. 2010) (transferring to venue of corporate headquarters where most employees who

 

were potential witneses were located); see also In re Consol. Parlodel Litig., 22 F. Supp. 2d at
324 (“some courts consider the convenience of non-party witnesses the most powerful factor in
the transfer analysis.”).

In the narrative of his Complaint, Plaintiff has identified thirteen (13) present or former
BD employees (Thompson Decl., at § 10). These individuals are potential witnesses to the
alleged events and will be called upon to give testimony at a deposition and at the time of trial, if
Plaintiff's claims are not dismissed by way of dispositive motion. Eight (8) of those thirteen (13)
individuals are located in New Jersey, including seven (7) present BD employees working from
BD’s Franklin Lakes, New Jersey principal offices (Id. at 4 11). Conversely, of those thirteen
(13) persons named in Plaintiff's Complaint, only two (2) are located in Maryland (1d. at 4] 12).
The remaining three (3) individuals named in Plaintiff's Complaint are located in Florida, North
Carolina and France (Id.). Therefore, by far, the District of New Jersey is clearly the most
convenient for Defendant BD’s witnesses and other evidence.

The interest of justice is a separate component of the Court’s § 1404(a) transfer analysis.
Jumara, 55 F.3d at 879. Here, the interests of justice do not warrant a transfer of venue, because
there is no material connection between the District of Maryland and the operative facts giving
rise to Plaintiff's claims. It is undisputed that the center of gravity of the litigation is in New
Jersey as Plaintiff elected to file in this District and pled proper venue in this District (Bennett
Decl., Exhibit A, at Ff 1, 6, 9, 79-81). As to Plaintiff's argument that a change in venue would
be convenient for him due to his ongoing treatment for PTSD, his moving brief is devoid of any

controlling authority to support his contention that his PTSD entitles him to a forum of his

13
Case 2:20-cv-09495-CCC-MF Document 24 Filed 03/01/21 Page 18 of 20 PagelD: 177

choosing. As a matter of law, “physical disability alone is generally not sufficient to conclude
that a distant venue would effectively deprive a plaintiff of [his] day in court.” Utoafili_v.
Trident Seafoods Corp., 2009 U.S. Dist. LEXIS 127109 (N.D. Cal. Oct. 19, 2009), In Ryan v.

Hyden, 2012 U.S. Dist. LEXIS 109102, *8 (S.D. Cal. Aug. 3, 2012), citing Effron v. Sun Line

 

Cruises, Inc., 67 F.3d 7, 11 (2d Cir. 1995), the plaintiff alleged that he was unable to travel
because of his PTSD which caused him to suffer from panic attacks, In reviewing Plaintiffs
argument, the Court noted, “it is well established that Plaintiff “may have his ‘day in court
without ever setting foot in a courtroom.” Id. Similarly, given ongoing COVID-19 pandemic-
related closures, depositions are likely to be conducted virtually in any event. Plaintiff's
transparent attempt to change the forum he initially selected, and which is the only proper forum,
should not be permitted, as it is not in the interests of justice.

For the convenience of all parties and in the interest of justice, this matter should remain
here in New Jersey. The cognizable private interests strongly favor maintaining this matter in
the District of New Jersey. There are no substantial countervailing considerations which favor a
tranfer of venue to the District of Maryland. As a matter of law, Plaintiffs motion to transfer
venue should be denied.

B. The Public Interest Factors Favor Maintaining Venue in the District
of New Jersey.

On balance, the public interest factors also weigh against a transfer of venue. As to the
public-interest factors, maintaining this action in the District of New Jersey would undoubtedly
spare the litigants, the witnesses, and above all, the public, unnecessary expense and
inconvenience. Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 30 (U.S. 1988) (“The district
court also must weigh in the balance the convenience of the witnesses and those public-interest

factors of systemic integrity and fairness that, in addition to private concerns, come under the

14
Case 2:20-cv-09495-CCC-MF Document 24 Filed 03/01/21 Page 19 of 20 PagelD: 178

heading of ‘the interest of justice.””); Delta Air Lines, Inc. v. Chimet, S.P.A., 619 F.3d 288, 300

 

(3d Cir. 2010) (quotations omitted) (“In evaluating the public interest factors the district court
must consider the locus of the alleged culpable conduct, often a disputed issue, and the
connection of that conduct to plaintiffs chosen forum.”).

Equally important is that this case be decided by a jury comprised of New Jersey citizens

who have a stronger interest in this case than do those of Maryland. Dahl v. United Technologies

 

 

Corp., 632 F.2d 1027, 1032 (3d Cir. 1980) (quoting Gulf Oil Corp, v. Gilbert, 330 U.S. 501,
508-09 (1947) (“Jury duty is a burden that ought not to be imposed upon the people of a
community which has no relation to the litigation.”)); see Windt vy. Qwest Comm/’ns Intl, Inc.,
529 F.3d 183, 193 (3d Cir. 2008) (“[Wlithout a dispute local to the community of New Jersey,
there is little public interest in subjecting that community to the burdens of jury service.”).

Given that all of the alleged operative facts giving rise to Plaintiff's claims arose while he
was present in the state of New Jersey, and that Plaintiff's action is brought in part under the
NJLAD, New Jersey has a far greater interest in the outcome of this action than does Maryland.
In fact, Plaintiff does not allege the violation of any Maryland statute, regulation, or public
policy. New Jersey has a “local interest in deciding local controversies at home.” Optopics
Labs. Corp. v. Nicholas, 947 F. Supp. 817, 825 (D.N.J. 1995),

Since Plaintiff is claiming protection under the NJLAD, New Jersey’s public interest
in ensuring proper, local enforcement of its local statute is paramount. Further instructive on
this point is Plaintiffs allegation that his Charge of Discrimination, which was originally filed
with the EEOC’s Baltimore Field Office, was cross-filed with the New Jersey Division on Civil

Rights, in recognition of New Jersey’s connection to the operative facts and parties in this case

(Bennett Decl., Exhibit A, at 10). As Plaintiff alleges in his Complaint, the majority of the

15
Case 2:20-cv-09495-CCC-MF Document 24 Filed 03/01/21 Page 20 of 20 PagelD: 179

events giving rise to his claims occurred in New Jersey, making New Jersey the only appropriate
venue.

In sum, this Court should exercise its discretion to deny Plaintiff's application to transfer
venue to the District of Maryland and maintain this case in the District of New Jersey, where
Plaintiff's claims arose and where relevant witnesses and evidence are located. It is undisputed
that all operative facts point to New Jersey, where Plaintiff commuted to on a regular basis for
his employment, where the majority of his employment records are kept, and where the
overwhelming majority of BD’s witnesses conduct business, as the proper venue for his
Complaint.

CONCLUSION
For all of the foregoing reasons, this Court should deny Plaintiff's motion to transfer

venue with prejudice, and maintain jurisdiction and venue in this District.

Respectfully submitted,

JACKSON LEWIS P.C.

 

Leslie A. Saint

200 Connell Drive, Suite 2000
Berkeley Heights, NJ 07922

(908) 795-5200

ATTORNEYS FOR DEFENDANT

DATED: March 1, 2021

4825-8723-5038, v. 1

16
